Case 0:20-cv-61610-BB Document 33 Entered on FLSD Docket 02/25/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 20-cv-61610-BLOOM

 DYNZA MACKEY,

        Petitioner,

 v.

 UNITED STATES OF AMERICA,

       Respondent.
 ______________________________/

                                               ORDER

        THIS CAUSE is before the Court upon pro se Petitioner’s Motion to Appoint Counsel,

 ECF No. [32] (“Motion”). The Motion requests that this Court appoint Petitioner an attorney due

 to his current state of confinement, his limited access to legal materials, and the possibility that

 some of his claims may be redundant. Id. at 1. The Court has carefully reviewed the Motion, the

 record in this case, and the applicable law, and is otherwise fully advised.

        A plaintiff has no constitutional right to counsel in a civil case, and the decision to appoint

 counsel is within the Court’s discretion. Suggs v. United States, 199 F. App’x 804, 807 (11th Cir.

 2006). Indeed, counsel should only be appointed in “exceptional circumstances.” Id. (citing Dean

 v. Barber, 951 F.2d 1210, 1216 (11th Cir. 1992)). Exceptional circumstances exist when there are

 “facts and legal issues which are so novel or complex as to require the assistance of a trained

 practitioner.” Kilgo v. Ricks, 983 F.2d 189, 193 (11th Cir. 1993) (quoting Poole v. Lambert, 819

 F.2d 1025,1028 (11th Cir. 1987)) (quotations and alteration omitted). “The key is whether the pro

 se litigant needs help in presenting the essential merits of his or her position to the court.” Suggs,

 199 F. App’x at 807 (quoting Kilgo, 983 F.2d at 193).
Case 0:20-cv-61610-BB Document 33 Entered on FLSD Docket 02/25/2021 Page 2 of 2

                                                                 Case No. 20-cv-61610-BLOOM


        After reviewing the record in this case, the Court does not find this case presents such

 exceptional circumstances that counsel should be appointed. Nevertheless, Petitioner may request

 a referral to the Volunteer Attorney Program, where a volunteer attorney may accept the

 representation on a pro bono basis, if they so desire.

        Accordingly, it is ORDERED AND ADJUDGED that Petitioner’s Motion, ECF No. [32],

 is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on February 24, 2021.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Dynza Mackey
 19578-104
 Moshannon Valley
 Correctional Institution
 Inmate Mail/Parcels
 555 Geo Drive
 Philipsburg, PA 16866




                                                  2
